Orders entered November 1, 1930, and February 20, 1931, granting defendant counsel fees of $1,000, $500 to be paid forthwith and $500 at or before trial, modified so as to provide that the total amount be reduced to $500, payable witMn ten days from the entry of the order herein. As so modified the orders are affirmed, in so far as appealed from, without costs. The amount allowed by the Special Term is excessive under the circumstances. Lazansky, P. J., Hagarty, Scudder and Davis, JJ., concur; Kapper, J., dissents and votes to affirm without modification.